 1
 2
 3
 4
 5
 6
 7
 8
 9
10                            UNITED STATES DISTRICT COURT
11                          SOUTHERN DISTRICT OF CALIFORNIA
12
13   Upstrem, Inc., a California Corporation              Case No.: 20-CV-2160-JLS-DEB
14                                       Plaintiff,
                                                          PROTECTIVE ORDER
15   v.
16   BHFO, Inc., an Iowa Corporation
17                                    Defendant.
18
19
20          The Court recognizes that at least some of the documents and information
21   (“Materials”) being sought through discovery in the above-captioned action are, for
22   competitive reasons, normally kept confidential by the parties. The parties Upstrem, Inc.
23   and BHFO, Inc. have agreed to be bound by the terms of this Protective Order (“Order”)
24   in this action.
25          The parties agree that the Materials to be exchanged throughout the course of the
26   litigation between the parties contain trade secret or other confidential research, technical,
27   cost, price, marketing or other commercial information as is contemplated by Federal Rule
28

                                                      1
                                                                                 20-CV-2160-JLS-DEB
 1   of Civil Procedure 26(c)(1)(G). The purpose of this Order is to protect the confidentiality
 2   of such Materials as much as practical during the litigation. THEREFORE:
 3                                         DEFINITIONS
 4         1.     The term “Confidential Information” will mean and include information
 5   contained or disclosed in any Materials, including documents, portions of documents,
 6   answers to interrogatories, responses to requests for admissions, trial testimony, deposition
 7   testimony, and transcripts of trial testimony and depositions, including data, summaries,
 8   and compilations derived therefrom that is deemed to be Confidential Information by any
 9   party to which it belongs.
10         2.     The term “Materials” will include, but is not be limited to: documents;
11   correspondence; memoranda; bulletins; blueprints; specifications; customer lists or other
12   material that identify customers or potential customers; price lists or schedules or other
13   matter identifying pricing; minutes; telegrams; letters; statements; cancelled checks;
14   contracts; invoices; drafts; books of account; worksheets; notes of conversations; desk
15   diaries; appointment books; expense accounts; recordings; photographs; motion pictures;
16   compilations from which information can be obtained and translated into reasonably usable
17   form through detection devices; sketches; drawings; notes (including laboratory notebooks
18   and records); reports; instructions; disclosures; other writings; models and prototypes and
19   other physical objects.
20         3.     The term “Counsel” will mean outside counsel of record, and other attorneys,
21   paralegals, secretaries, and other support staff employed in the law firms identified below:
22   Dinsmore & Shohl LLP and Buchalter, a Professional Corporation.
23                                       GENERAL RULES
24         4.     Each party to this litigation that produces or discloses any Materials, answers
25   to interrogatories, responses to requests for admission, trial testimony, deposition
26   testimony, and transcripts of trial testimony and depositions, or information that the
27   producing party believes should be subject to this Protective Order may designate the same
28   as “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY.”

                                                   2
                                                                                20-CV-2160-JLS-DEB
 1          a.     Designation as “CONFIDENTIAL”: Any party may designate information as
 2   “CONFIDENTIAL” only if, in the good faith belief of such party and its Counsel, the
 3   unrestricted disclosure of such information could be potentially prejudicial to the business
 4   or operations of such party.
 5          b.     Designation as “CONFIDENTIAL - FOR COUNSEL ONLY”1: Any party
 6   may designate information as “CONFIDENTIAL - FOR COUNSEL ONLY” only if, in
 7   the good faith belief of such party and its Counsel, the information is among that considered
 8   to be most sensitive by the party, including but not limited to trade secret or other
 9   confidential research, development, financial or other commercial information.
10          5.     In the event the producing party elects to produce Materials for inspection, no
11   marking need be made by the producing party in advance of the initial inspection. For
12   purposes of the initial inspection, all Materials produced will be considered as
13   “CONFIDENTIAL - FOR COUNSEL ONLY,” and must be treated as such pursuant to
14   the terms of this Order. Thereafter, upon selection of specified Materials for copying by
15   the inspecting party, the producing party must, within a reasonable time prior to producing
16   those Materials to the inspecting party, mark the copies of those Materials that contain
17   Confidential Information with the appropriate confidentiality marking.
18          6.     Whenever a deposition taken on behalf of any party involves a disclosure of
19   Confidential Information of any party:
20                 a.     the deposition or portions of the deposition must be designated as
21                        containing Confidential Information subject to the provisions of this
22                        Order; such designation must be made on the record whenever possible,
23                        but a party may designate portions of depositions as containing
24                        Confidential Information after transcription of the proceedings; [A]
25                        party will have until fourteen (14) days after receipt of the deposition
26
27
     1
      The designation of “Highly Confidential – Attorneys Eyes Only” will have the same meaning and
28   effect as the “CONFIDENTIAL – FOR COUNSEL ONLY” designation.

                                                      3
                                                                                      20-CV-2160-JLS-DEB
 1                      transcript to inform the other party or parties to the action of the
 2                      portions of the transcript to be designated “CONFIDENTIAL” or
 3                      “CONFIDENTIAL - FOR COUNSEL ONLY.”
 4                b.    the disclosing party will have the right to exclude from attendance at
 5                      the deposition, during such time as the Confidential Information is to
 6                      be disclosed, any person other than the deponent, Counsel (including
 7                      their staff and associates), the court reporter, and the person(s) agreed
 8                      upon pursuant to paragraph 8 below; and
 9                c.    the originals of the deposition transcripts and all copies of the
10                      deposition       must   bear   the   legend   “CONFIDENTIAL”          or
11                      “CONFIDENTIAL - FOR COUNSEL ONLY,” as appropriate, and the
12                      original or any copy ultimately presented to a court for filing must not
13                      be filed unless it can be accomplished under seal, identified as being
14                      subject to this Order, and protected from being opened except by order
15                      of this Court.
16         7.     All Confidential Information designated as “CONFIDENTIAL” or
17   “CONFIDENTIAL FOR COUNSEL ONLY” must not be disclosed by the receiving party
18   to anyone other than those persons designated within this order and must be handled in the
19   manner set forth below and, in any event, must not be used for any purpose other than in
20   connection with this litigation, unless and until such designation is removed either by
21   agreement of the parties, or by order of the Court.
22         8.     Information designated “CONFIDENTIAL - FOR COUNSEL ONLY” must
23   be viewed only by Counsel (as defined in paragraph 3) of the receiving party, and by
24   independent experts under the conditions set forth in this Paragraph. The right of any
25   independent expert to receive any Confidential Information will be subject to the advance
26   approval of such expert by the producing party or by permission of the Court. The party
27   seeking approval of an independent expert must provide the producing party with the name
28   and curriculum vitae of the proposed independent expert, and an executed copy of the form

                                                   4
                                                                               20-CV-2160-JLS-DEB
 1   attached hereto as Exhibit A, in advance of providing any Confidential Information of the
 2   producing party to the expert. Any objection by the producing party to an independent
 3   expert receiving Confidential Information must be made in writing within fourteen (14)
 4   days following receipt of the identification of the proposed expert. Confidential
 5   information may be disclosed to an independent expert if the fourteen (14) day period has
 6   passed and no objection has been made. The approval of independent experts must not be
 7   unreasonably withheld.
 8         9.    Information designated “Confidential” or “CONFIDENTIAL” must be
 9   viewed only by Counsel (as defined in paragraph 3) of the receiving party, by independent
10   experts (pursuant to the terms of paragraph 8), by court personnel, and by the additional
11   individuals listed below, provided each such individual has read this Order in advance of
12   disclosure and has agreed in writing to be bound by its terms:
13               a)     Executives who are required to participate in policy decisions with
14                      reference to this action;
15               b)     Technical personnel of the parties with whom Counsel for the parties
16                      find it necessary to consult, in the discretion of such Counsel, in
17                      preparation for trial of this action; and
18               c)     Stenographic and clerical employees associated with the individuals
19                      identified above.
20         10.   With     respect    to     material    designated    “CONFIDENTIAL”         or
21   “CONFIDENTIAL – FOR COUNSEL ONLY,” any person indicated on the face of the
22   document to be its originator, author or a recipient of a copy of the document, may be
23   shown the same.
24         11.   All information which has been designated as “CONFIDENTIAL” or
25   “CONFIDENTIAL -FOR COUNSEL ONLY” by the producing or disclosing party, and
26   any and all reproductions of that information, must be retained in the custody of the
27   Counsel for the receiving party identified in paragraph 3, except that independent experts
28   authorized to view such information under the terms of this Order may retain custody of

                                                    5
                                                                              20-CV-2160-JLS-DEB
 1   copies such as are necessary for their participation in this litigation.
 2           12.   Before any Materials produced in discovery, answers to interrogatories,
 3   responses to requests for admissions, deposition transcripts, or other documents which are
 4   designated as Confidential Information are filed with the Court for any purpose, the party
 5   seeking to file such material must seek permission of the Court to file the material under
 6   seal.
 7           13.   No party may file any document under seal, except pursuant to a court order
 8   that authorizes the filing of the document, or portion of the document, under seal. A sealing
 9   order will issue only upon a showing that the information is privileged or protectable under
10   the law. The party seeking to file under seal must limit its sealing request to the specific
11   portion of the document that contains the confidential or privileged material.
12           At any stage of these proceedings, any party may object to a designation of the
13   Materials as Confidential Information. The party objecting to confidentiality must notify,
14   in writing, Counsel for the designating party of the objected-to Materials and the grounds
15   for the objection. Thereafter, lead Counsel (or attorneys with full authority to make
16   decisions and bind the client without later seeking approval from a supervising attorney)
17   must promptly meet and confer, pursuant to Local Rule 26.1.a. If the dispute is not resolved
18   consensually between the parties within fourteen (14) days of receipt of such a notice of
19   objections, the parties must place a joint call to the assigned magistrate judge’s chambers
20   to explain the dispute and the parties’ respective positions. The objecting party may move
21   the Court for a ruling on the objection. The Materials at issue must be treated as
22   Confidential Information, as designated by the designating party, until the Court has ruled
23   on the objection or the matter has been otherwise resolved.
24           14.   All Confidential Information must be held in confidence by those inspecting
25   or receiving it, and must be used only for purposes of this action. Counsel for each party,
26   and each person receiving Confidential Information must take reasonable precautions to
27   prevent the unauthorized or inadvertent disclosure of such information. If Confidential
28   Information is disclosed to any person other than a person authorized by this Order, the

                                                    6
                                                                                20-CV-2160-JLS-DEB
 1   party responsible for the unauthorized disclosure must immediately bring all pertinent facts
 2   relating to the unauthorized disclosure to the attention of the other parties and, without
 3   prejudice to any rights and remedies of the other parties, make every effort to prevent
 4   further disclosure by the party and by the person(s) receiving the unauthorized disclosure.
 5         15.        No party will be responsible to another party for disclosure of Confidential
 6   Information under this Order if the information in question is not labeled or otherwise
 7   identified as such in accordance with this Order.
 8         16.        If a party, through inadvertence or otherwise, produces any Confidential
 9   Information without labeling or marking or otherwise designating it as such in accordance
10   with this Order, the designating party may give written notice to the receiving party that
11   the document or thing produced is deemed confidential information, and that the document
12   or thing produced should be treated as such in accordance with that designation under this
13   Order. The receiving party must treat the Materials as confidential, once the designating
14   party so notifies the receiving party. If the receiving party has disclosed the Materials
15   before receiving the designation, the receiving party must notify the designating party in
16   writing of each such disclosure. Counsel for the parties will agree on a mutually acceptable
17   manner      of     labeling   or   marking     the   inadvertently   produced     Materials    as
18   “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY” - SUBJECT TO
19   PROTECTIVE ORDER.
20         17.        Nothing within this order will prejudice the right of any party to object to the
21   production of any discovery material on the grounds that the material is protected as
22   privileged or as attorney work product.
23         18.        Nothing in this Order will bar Counsel from rendering advice to their clients
24   with respect to this litigation and, in the course thereof, relying upon any information
25   designated as Confidential Information, provided that the contents of the information must
26   not be disclosed.
27         19.        This Order will be without prejudice to the right of any party to oppose
28   production of any information for lack of relevance or any other ground other than the mere

                                                      7
                                                                                     20-CV-2160-JLS-DEB
 1   presence of Confidential Information. The existence of this Order must not be used by
 2   either party as a basis for discovery that is otherwise improper under the Federal Rules of
 3   Civil Procedure.
 4         20.    Nothing within this order will be construed to prevent disclosure of
 5   Confidential Information if such disclosure is required by law or by order of the Court.
 6         21.    Upon final termination of this action, including any and all appeals, Counsel
 7   for each party must, upon request of the producing party, return all Confidential
 8   Information to the party that produced the information, including any copies, excerpts, and
 9   summaries of that information, or must destroy same at the option of the receiving party,
10   and must purge all such information from all machine-readable media on which it resides.
11   Notwithstanding the foregoing, Counsel for each party may retain all pleadings, briefs,
12   memoranda, motions, and other documents filed with the Court that refer to or incorporate
13   Confidential Information, and will continue to be bound by this Order with respect to all
14   such retained information. Further, attorney work product Materials that contain
15   Confidential Information need not be destroyed, but, if they are not destroyed, the person
16   in possession of the attorney work product will continue to be bound by this Order with
17   respect to all such retained information.
18         22.    The restrictions and obligations set forth within this order will not apply to
19   any information that: (a) the parties agree should not be designated Confidential
20   Information; (b) the parties agree, or the Court rules, is already public knowledge; (c) the
21   parties agree, or the Court rules, has become public knowledge other than as a result of
22   disclosure by the receiving party, its employees, or its agents in violation of this Order; or
23   (d) has come or will come into the receiving party’s legitimate knowledge independently
24   of the production by the designating party. Prior knowledge must be established by pre-
25   production documentation.
26         23.    The restrictions and obligations within this order will not be deemed to
27   prohibit discussions of any Confidential Information with anyone if that person already has
28   or obtains legitimate possession of that information.

                                                   8
                                                                                 20-CV-2160-JLS-DEB
 1            24.   Transmission by email or some other currently utilized method of
 2   transmission is acceptable for all notification purposes within this Order.
 3            25.   This Order may be modified by agreement of the parties, subject to approval
 4   by the Court.
 5            26.    The Court may modify the terms and conditions of this Order for good cause,
 6   or in the interest of justice, or for public policy reasons, or on its own order at any time in
 7   these proceedings. The parties prefer that the Court provide them with notice of the Court’s
 8   intent to modify the Order and the content of those modifications, prior to entry of such an
 9   order.
10            IT IS SO ORDERED.
11   Dated: June 30, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    9
                                                                                   20-CV-2160-JLS-DEB
 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Upstrem, Inc., a California Corporation              Case No.: 20-CV-2160-JLS-DEB
12                                       Plaintiff,
                                                          NON-DISCLOSURE AGREEMENT
13   v.
14   BHFO, Inc., an Iowa Corporation
15                                     Defendant.
16
17         I,                   , do solemnly swear that I am fully familiar with the terms of the
18   Protective Order in this action, and hereby agree to comply with and be bound by the terms
19   and conditions of said Protective Order unless and until modified by further Order of the
20   Court. Further, I recognize and understand that I am receiving Confidential Information
21   that is kept highly confidential by the respective parties and that the parties have exchanged
22   materials that would be prejudicial to the parties’ business interests if such information was
23   used or disclosed outside the context of this litigation.
24         At the conclusion of the litigation, I will return, or certify the destruction of, all
25   discovery information to the party or attorney from whom I received it. I hereby consent
26   to the jurisdiction of the Court for purposes of enforcing this agreement.
27   Executed On:
28                 (Date)                                    (Signature)

                                                      1
                                                                                  20-CV-2160-JLS-DEB
